Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Based on the most recent set of claims filed 04/12/21 and the interview held 06/21/21, Claims 1-4 & 6-8 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Based on the most recent set of claims filed 04/12/21 and the interview held 06/21/21, the application has been amended as follows: 
Claim 1 has been amended as follows:
(Currently amended) A fibula bone material removal and transfer template comprising:
a center part with a central body configured to be attached to a fibula by screws, 
wherein each end of the central body has a bone separating tool guide portion configured to accept a saw blade therethrough for cutting the fibula, 
wherein at least one of the bone separating tool guide portions is mounted such that it can translate away from the center part along a beam, wherein [[a]] the beam, movably supported in a guide path, extends from at least one of the bone separating tool guide portions of the central body separate from the center part, 
a side facing away from the central body, the supplementary component configured to be attached to the fibula by screws and configured to accept a saw blade therethrough for cutting the fibula,
and 
an auxiliary resection bracket being [[removable]] removably received in a bracket receiving device of the center part and in a bracket receiving device of the supplementary component, 
wherein the fibula bone material removal and transfer template is configured to be used to facilitate bone removal from the fibula and subsequent implantation of the removed fibula bone into a mandibular area of a patient.


Claim 2 has been amended as follows:
(Currently amended) The fibula bone material removal and transfer template according to claim 1, 
wherein at least one of the bone separating tool guide portions of the central body has a guide slit formed between two vertical surfaces which is open on [[the]] a front side and a rear [[sides]] side thereof, the guide slit configured to accept the saw blade therethrough.


Claim 3 has been amended as follows:
(Original) The fibula bone material removal and transfer template according to claim 2, 
wherein the guide slit is configured to be open on [[the]] a lower side or on an upper side thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims of the instant application have not been rejected using prior art because none of the references or reasonable combinations thereof could be found which disclose or suggest all of the features of the claims, particularly a fibula bone material removal and transfer template comprising: a center part with a central body configured to be attached to a fibula by screws, wherein each end of the central body has a bone separating tool 
and an auxiliary resection bracket being removably received in a bracket receiving device of the center part and in a bracket receiving device of the supplementary component, wherein the fibula bone material removal and transfer template is configured to be used to facilitate bone removal from the fibula and subsequent implantation of the removed fibula bone into a mandibular area of a patient, and there is no reasonable motivation to modify the art of record to have these features.
The closest prior art of record appears to be: Kroon et al. (WIPO Pub No. 2004/039266).
Kroon et al. discloses a saw guide and fitting guide for working on a fibula for a mandibular prosthesis, comprising a central body and a bone separating tool guide portion on each end of the central body, but Kroon et al. fails to disclose a supplementary component on either or each of bone separating tool guide portions on a side facing away from the central body, the supplementary component configured to accept a saw blade therethrough for cutting the fibula, and and an auxiliary resection bracket being removably received in a bracket receiving device of the center part and in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to 4:00 pm EST. If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 

/JESSICA WEISS/           Primary Examiner, Art Unit 3775